 

Case 4:17-cv-00427-DCB Document 117 Filed 07/05/19 Page 1of5

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT LODGED
COPY
FOR THE DISTRICT OF ARIZONA
JUL -5 2019
EDWARD J. GLADNEY, )

 

 

 

CLERK U S DISTRICT COURT

 

 

 

 

 

Plaintiff, ) |_ py DISTRICT OF ARIZONA sepury
v. ) CIVIL NO. : 17-cv-427-DCB
THE UNITED STATES )
OF AMERICA, )
Defendant. )

PLAINTIFF’S SECOND SUPPLEMENTAL STATEMENT OF
UNDISPUTED FACTS

Plaintiff Edward J. Gladney, pro se, hereby submits her Second Supplemental
Statement of Undisputed Facts in support of Summary Judgment for the Plaintiff:
42. After the Plaintiff filed her administrative tort claim, and after the Plaintiff
filed the instant FTCA lawsuit, USP Tucson initiated “ID scanners” for housing
units (Exbt. #24).
43. Plaintiff wrote a Disciplinary Hearing Officer (DHO) a detailed letter
documenting “an inmate who had been harassing and stalking” the Plaintiff. (Exbt.
#23). :
44. The DHO at USP Tucson had video/photo evidence of the Plaintiff being
kissed by an inmate. (Exbt. #22).

45. The photo/video evidence the DHO at USP Tucson reviewed shows Plaintiff

with her arms and hands by her side. (Exbt. #22).

 
 

Case 4:17-cv-00427-DCB Document 117 Filed 07/05/19 Page 2 of 5

46. Plaintiffs letter to the DHO stated: “...he forces me to hug and kiss him as I
am attempting to exit gym...” (Exbt. #23).

47. Plaintiffs letter to the DHO stated: “...he enters B-2 sally port during 9:00
a.m. move and harasses me to come out...I refuse, he gets angry and bypassed the
unit officers... report to officers that I need to go to Lt. Office...someone has
entered... harassing me with a weapon...” (Exbt. #23).

48. Plaintiff's letter to the DHO stated: “I take the dreaded initiative to make A.W.
(Assistant Warden) aware that ‘I fear for my personal safety with...in my
presence’”, via EMAIL. (Exbt. #23).

49. Plaintiffs letter to the DHO was submitted to the U.S. District Court for the
Middle District of Florida-Ocala Division, used as evidence by Respondent
“AUSA J. DiNicola” in the response to Plaintiff's 2241 Petition.
(#5:18-cv-00517-MMH-PRL, Doc. 8-2) (Exbt. #23).

50. Plaintiff made the statement to the DHO: “I was in fear and under duress...”
(Exbt. #25). Nonetheless, the DHO found Plaintiff guilty as charged. (Exbt. #25,
page 2 at V.).

51. The definition of a “sex act” is definite. (18 U.S.C. 2246).

52. Kissing (orally) nor Embracing is a sex act. (18 U.S.C. 2246).

53. Considering Plaintiff's incident report (Exbt. #25) and the definition of a sex
act (18 U.S.C. 2246), the “some evidence” standard did not apply to the
disciplinary case (Code 205, Engaging In A Sex Act). No evidence existed.

54. Kissing or/and Embracing is a Code 409 violation, per BOP Program

Statement, but Plaintiff received Code 205 for “Engaging in a Sex Act”.
 

Case 4:17-cv-00427-DCB Document117 Filed 07/05/19 Page 3 of 5

55. Plaintiff currently has a retaliation claim pending in the U.S. District Court for
the Eastern District of Texas-Beaumont Division asserting BOP staff at USP
Tucson conducted a sham disciplinary investigation, and transferred Plaintiff (to
an institution known to inflict violence upon sexual offenders) due to Plaintiff
reporting P.R.E.A. incidents at USP Tucson. (See Docket at 1:18cv293), and (Exbt.
#15).
56. Plaintiff has submitted evidence showing that the Defendant has a propensity
to possess false, misleading, or otherwise ill-documented records and reports
concerning Plaintiff. (Exbt. #17, #18, #19, #21, and #25).
57. The DHO at USP Tucson stated in Plaintiff’s disciplinary report: “...The letter
stated inmate GLADNEY was being harassed by inmate...however, when asked if
he reported it, inmate Gladney stated ‘no’...” (Exbt. #25, page 2 at V.). This
contradicts that letter. (Exbt. #23).
58. The DHO at USP Tucson had evidence (letter) that Plaintiff reported the
harassment on 5/25/17, between 9:00 a.m. and 9:30 a.m., and on 5/25/17, between
9:40 a.m. and 10:00 a.m. (Exbt. #23), yet the DHO documented that Plaintiff
stated she did not report the harassment. (Exbt. #25, page 2 at V.).
59. The Plaintiff was issued the incident report approximately 3 hours after
, Plaintiff reported the harassing inmate, (See Exbt. #25) (Exbt. #23), and was

transferred to USP Beaumont less than 2 months later. (See B.O.P Location

History).

 
 

Case 4:17-cv-00427-DCB Document117 Filed 07/05/19 Page 4of5

Respectfully Submitted,

DATED: May 27", 2019 Bie fiche

Edward J. Gladney, #80179-279

 

USP Coleman II
P.O. Box 1034
Coleman, FL 33521

(352) 689-7000

 
Case 4:17-cv-00427-DCB Document 117 Filed 07/05/19. Page 5o0f5

\

Certificate of Service

Thereby certify that a copy of the foregoing document was mailed
this Lely Li 2019 (month, day, year) to:
Name: AuSsSA MM ichael A. Amibes ‘

Address: te

 

 

 

 
